                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN

 TERRENCE WHITAKER,

         Plaintiff,                                                        ORDER
 v.
                                                                  Case No. 21-cv-412-wmc
 LAXTON, et al

         Defendants.


       Plaintiff Terrence Whitaker, a prisoner in the custody of the Department of

Corrections, has filed a proposed civil complaint. Plaintiff is a prisoner and, therefore, subject

to the 1996 Prisoner Litigation Reform Act. Plaintiff has requested leave to proceed without

prepayment of the filing fee, and submitted several uncertified monthly inmate transaction

statements to support this request. These statements are insufficient to determine whether

plaintiff qualifies for indigent status because plaintiff has not submitted a certified copy of

plaintiff’s inmate trust fund account statement (or institutional equivalent) for the six-month

period immediately preceding the filing of the complaint.

       For this case to proceed, plaintiff must submit the certified trust fund account statement

no later than July 21, 2021. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2). Thereafter, plaintiff will be required to pay the balance of the

filing fee in installments.




                                                  1
                                              ORDER

        IT IS ORDERED that plaintiff Terrence Whitaker may have until July 21, 2021 to

submit a certified trust fund account statement for the period beginning approximately

December 23, 2020 and ending approximately June 23, 2021. If, by July 21, 2021, plaintiff

fails to respond to this order, I will assume that plaintiff wishes to withdraw this action

voluntarily. In that event, the case will be closed without prejudice to plaintiff filing the case

at a later date.




                   Entered this 30th day of June, 2021.

                                        BY THE COURT:


                                        /s/
                                        PETER OPPENEER
                                        Magistrate Judge




                                                  2
